DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2021 has been entered.

Response to Amendment
Claims 23, 32 and 39 has been amended. The status of claims 23-44 are pending.

Response to Arguments
Applicant's arguments filed on May 12, 2021 have been fully considered but they are not persuasive.
The Applicant alleged that the Wang et al (US 20180287934 A1) fails to teach or suggest “determine source router identification information for a tunnel traversing the router based on a routable source IP address for the tunnel, the tunnel representing a path from a source router to a destination router, and the tunnel not being bound to other tunnels by a tree identifier" in claim 23. 
In response, the Examiner respectfully disagrees because Wang et al (US 20180287934 A1) teaches: “An explicit path, or “tunnel” is specified using RSVP-TE” (par 0064), “Tree 300 comprises a combination of a set of paths connecting ingress node A to each of egress nodes J 240 in the embodiment of FIG. 2 include: generating one or more trees connecting ingress node A to egress nodes J through O; communicating respective tree identifiers for the one or more trees to the BIER-Tr-enabled nodes in network 200…controller 240 obtains topology information through operation of a different protocol, or through manual configuration” (par 0074), “Any number of different multicast groups or flows can be forwarded using the same tree” (par 0079). Therefore Wang’934 teaches multiple trees coexists and only one group with only one path (tunnel)  from one ingress node to one egress node under one tree (each tree has tree id) due to manual configuration, corresponding to the tunnel not being bound to other tunnels by a tree identifier (since tunnels are under different tree identifier). 
Therefore, the cited reference teaches the claimed limitations in claim 23 in question with adequate reasons and suggestions of combining the teachings. The same conclusion applies to claims 32 that recite similar claim limitation. 

The Applicant alleged that the Wang et al (US 20180287934 A1) fails to teach or suggest “parse a BIER header of a received BIER packet to obtain source router identification information and destination router identification information for a tunnel bit string included in the BIER header, the tunnel bit string representing a set of tunnels, the destination router identification information including destination subdomain and set identifier information for the set of tunnels, each tunnel of the set of tunnels not being bound to other tunnels by a tree identifier" in claim 23. 
In response, the Examiner respectfully disagrees because Wang’934 teaches: 
parse a BIER header of a received BIER packet to obtain source router identification information and destination router identification information for a tunnel bit string included in the BIER header (see, forwarding engine at node A reads IP source address from header of received packet 1206 to identify source and reads IP destination the tunnel bit string representing a set of tunnels (see, reads IP group addresses and message bit array (bit string) representing set of paths , par 0108, 0119-0120. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076), the destination router identification information including destination subdomain and set identifier information for the set of tunnels (see, reads tree ID from accessing a bit array encapsulation table and reads IP group address from the destination address field of the IP packet, par 0108. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076). 

ALLAN (US20200245206A1, Priority Date: Mar 6, 2017) teaches: “encoding of a bit indexed explicit replication ( BIER) bitmap for forwarding multicast traffic…an ingress packet 110 is encapsulated in a BIER header having a bitstring of "00001101001." The bitstring has 11 bits, where each bit corresponds to a BFR-id of a BFR” (par 0039), “destination bitstring associated with a packet refers to the bitstring that identifies the nodes to which a copy of that packet should be delivered. The destination bitstring in this example indicates that nodes 4, 13, 14, 15, 16, and 17 are the nodes to which a copy of the packet should be delivered” (par 0044), “multicast distribution tree” (par 0056), “ITR can query the LISP mapping system to obtain a current set of ETRs corresponding to multicast group receivers” (par 0060), “VNE implementing IP router functionality forwards IP packets on the basis of some of the IP header information in the IP packet; where IP header information includes source IP address, destination IP address” (par 0100) and “IP address(es) assigned to the NI(s) of a ND are referred to as IP addresses of that ND; at a more granular level, the IP address(es) assigned to NI(s) assigned to a NE/VNE implemented on a ND can be referred to as IP addresses of that 
Therefore, the cited references teaches the claimed limitations of claim 39 in question with adequate reasons and suggestions of combining the teachings.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 23, that limitation that recites “the tunnel not being bound to other tunnels by a tree identifier” recited in line 8-9 constitutes new matter because it was not described in the original filed Application.

Regarding claim 32, that limitation that recites “each tunnel not being bound to other tunnels by a tree identifier” recited in line 9-10 constitutes new matter because it was not described in the original filed Application.

Regarding claim 39, that limitation that recites “each tunnel of the set of tunnels not being bound to other tunnels by a tree identifier” recited in line 10-11 constitutes new matter because it was not described in the original filed Application.

Claims 24-31 are rejected by virtue of their dependency to claim 23. 
Claims 33-38 are rejected by virtue of their dependency to claim 32. 
	Claims 40-44 are rejected by virtue of their dependency to claim 39.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this col. made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-26, 28, 30-34 and 36-38 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wang#1 et al (US 20180287934 A1).

Regarding claim 23 (Currently Amended), Wang#1’934 discloses a router (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051) comprising: 
at least one processor (see, Fig. 19a, processor 1904, par 0144); and 
at least one memory including computer program code (see, Fig. 19a, Tree generation module 1908 includes computer executable instructions, par 0146), the at least one memory and the computer program code configured to, with the at least one processor, cause the router to (see, computer executable instructions in Tree generation module 1908 executed by processor 1904 to perform operations such as generating a tree, par 0146) 
determine source router identification information for a tunnel (see, fig. 3, a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076) traversing the router based on a routable source IP address for the tunnel (see, ingress node obtains source identification for the path by reading IP source address of the incoming IP packet, par 0106, 0108. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076), the tunnel representing a path from a source router to a destination router (see, fig. 3, path (tunnel) connecting ingress node to each of egress nodes, par 0064 and 0076), and the tunnel not being bound to other tunnels by a tree identifier (see, multiple trees coexist and only one group with path (tunnel) under each tree due to manual configuration, par 0064, 0074, 0076 and 0079),
determine destination router identification information for the tunnel based on a routable destination IP address for the tunnel (see, ingress node obtains IP group address for the path by reading the destination address field of the incoming IP packet, par 0106, 0108. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076), 
see, tree comprising paths from source node to multiple destination node for multicast flow, par 0102. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076) in a Bit Index Forwarding Table (BIFT) for tunnels from a source router to a plurality of destination routers (see, fig. 10a-b, ingress node generates tree comprising paths from source node to multiple destination node for multicast flow and generates associated forwarding information including packet bit array (bit string) in BIFT by setting bits corresponding to egress routers, par 0045, 0051, 0053, 0102-0103. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076), the BIFT being indexed based on the source router identification information and at least a portion of the destination router identification information (see, Fig. 10c, obtaining a multicast flow identifier to identify source and destination from a received multicast message (step 1042), accessing a bit array encapsulation table (group membership table in fig. 5) to obtain a tree ID and message bit array (bit string) corresponding to the multicast flow identifier(step 1044) and further get neighbor router ID according to tree ID and MBA from the BIFT of destination router, par 0040, 0108), and 
route packet data received at the router according to the BIFT (see, Fig. 10c step 1046-1048 and fig. 15 step 1512, Encapsulate the received multicast message and then forward to destination router according to bit string and tree ID from accessing a bit array encapsulation table, par 0108-0109, 0132).
Regarding claim 24(Previously Presented), Wang#1’934 discloses the router of claim 23 (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051), wherein the at least one memory and the computer program code (see, Fig. 19a, Tree generation module 1908 includes computer executable instructions, par 0146) are further configured to, with the at least one processor (see, Fig. 19a, processor 1904, par 0144), cause the router to generate the bit string entry for the tunnel in response to a Bit Index Explicit Replication (BIER) capability attribute (see, condition such as desired performance metric, par 0064, 0084) received in a Resource Reservation Protocol (RSVP) path message for the tunnel (see, explicit path for multicast tree established using RSVP-TE by exchanging RSVP-TE message including condition such as desired performance metric between initial node and final node, ingress router updates a packet bit array (bit string) in BIFT by setting bits corresponding to egress routers upon join request, par 0045, 0051, 0053, 0064, 0084. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076).

Regarding claim 25(Previously Presented), Wang#1’934 discloses the router according to claim 24 (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051), wherein the at least one memory and -2-Application No.: Not Yet AssignedDocket No.: 29250-002897-USthe computer program code (see, Fig. 19a, Tree generation module 1908 includes computer executable instructions, par 0146) are further configured to, with the at least one processor (see, Fig. 19a, processor 1904, par 0144), cause the router to generate a bit string value for the tunnel based on a BIER bit string attribute received in the RSVP path message for the tunnel, and program the bit string value as the bit string entry (see, explicit path can be established using RSVP-TE by exchanging RSVP message including BIER-related information such as Bit Array Length between initial node and final node, ingress router updates a packet bit array (bit string) in BIFT by setting bits corresponding to egress routers upon join request, par 0045, 0051, 0053, 0064, par 0045, 0051, 0053, 0060, 0064. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076).

Regarding claim 26(Previously Presented), Wang#1’934 discloses the router according to claim 23 (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051), wherein the at least one memory and the computer program code (see, Fig. 19a, Tree generation module 1908 includes computer executable instructions, par 0146) are further configured to, with the at least one processor (see, Fig. 19a, processor 1904, par 0144), cause the router to generate a bit string value for the tunnel based on a BIER bit string attribute received in a RSVP path message for the tunnel, and program the bit string value as the bit string entry (see, explicit path can be established using RSVP-TE by exchanging RSVP message including BIER-related information such as Bit Array Length between initial node and final node, ingress router updates a packet bit array (bit string) in BIFT by setting bits corresponding to egress routers upon join request, par 0045, 0051, 0053, 0064, par 0045, 0051, 0053, 0060, 0064. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076).

Regarding claim 28(Previously Presented), Wang#1’934 discloses the router according to claim 23 (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051), wherein the destination router identification information includes a destination subdomain (see, Tree ID, par 0086), a destination set identifier (see, Set ID, par 0086) and a destination bit string (see, message bit array (bit string), par 0040, 0086) associated with a destination router for the tunnel (see, Fig. 6b, entries of BIFT 620 including Tree ID, Set ID and message bit array  (bit string) for reachable egress node of the path, par 0040, 0086-0087. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076).

Regarding claim 30(Previously Presented), Wang#1’934 discloses the router according to claim 23 (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051), wherein the at least one memory and the computer program code (see, Fig. 19a, Tree generation module 1908 includes computer executable instructions, par 0146) are further configured to, with the at least one processor (see, Fig. 19a, processor 1904, par 0144), cause the router to determine whether the BIFT exists prior to programming the bit string entry for the tunnel (Note, explicit tunnel established by initiate node send request to final node along the path, par 0064. Noted: implies initiate node was not in the paths when send request and final node receiving request determines that the initiate node is not in the BIFT by receiving this request) ; and generate the BIFT in response to determining that the BIFT does not exist (see, BIER-enabled node 106 creates an entry in group membership table (GMT) 124 if not already exist for the multicast group and updates a packet bit array (bitstring) in the entry by setting bits corresponding to BIER-enabled nodes 114 and 116, par 0040, 0051).

Regarding claim 31(Previously Presented), Wang#1’934 discloses the router according to claim 23 (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051), wherein the tunnel is a Multiprotocol Label Switching-Traffic Engineering (MPLS-TE) tunnel and the BIFT is a Traffic Engineering-BIFT (TE-BIFT) (see, explicit path (tunnel) established in network employing traffic engineering MPLS and tree-based BIER with BIFT implementing traffic engineering in a network configured for BIER, par 0064, 0069-0070).

Regarding claim 32(Currently Amended), Wang#1’934 discloses a router (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051) comprising: 
see, Fig. 19a, processor 1904, par 0144); and 
at least one memory including computer program code (see, Fig. 19a, Tree generation module 1908 includes computer executable instructions, par 0146), the at least one memory and the computer program code configured to, with the at least one processor, cause the router to (see, computer executable instructions in Tree generation module 1908 executed by processor 1904 to perform operations such as generating a tree, par 0146)
segregate a plurality of tunnels into a plurality of subsets of tunnels based on destination subdomain (see, tree ID, par 0086) and set identification information (see, set ID, par 0086) for the plurality of tunnels (see, Fig. 6b, organize multiple paths with  BIFT 620 which each entry including Tree ID, Set ID and message bit array (bit string) for egress node, par 0040, 0086-0087. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076), each tunnel of the plurality of tunnels representing a path from a source router to a destination router (see, fig. 3, paths (tunnels) connecting ingress node to each of egress nodes, par 0064 and 0076), and each tunnel not being bound to other tunnels by a tree identifier(see, multiple trees coexist and only one group with path (tunnel) under each tree due to manual configuration, par 0064, 0074, 0076 and 0079)
encode bit strings of tunnels in a first subset of tunnels among the plurality of subsets of tunnels to generate a first tunnel bit string (see, encode tree ID, set ID values and bit positions of the set path among multiple paths in the tree to reachable egress nodes in the bitstring of BIFT in different format, par 0040, 0087-0089. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076), 
generate a BIER packet for an adjacency next-hop of at least a first of the plurality of tunnels corresponding to the first tunnel bit string (see, Encapsulate incoming packet with Tree ID, set ID and message bit array (bit string) for neighbor node to be used forwarding to reachable egress node corresponding to bit position in the entry of BIFT 620, Par 0040, 0078, 0086-0087. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076), and send the BIER packet to the adjacency next-hop (see, Fig. 9a, step 908, forward copy of message to neighboring node identified in accessed table entry, 0098).

Regarding claim 33(Previously Presented), Wang#1’934 discloses the router of claim 32 (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051), wherein the tunnels in the first subset of tunnels have a same destination subdomain and destination set identifier (see, Fig. 6b, first set of path using the same tree ID and set ID, par 0086-0087. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076).

Regarding claim 34(Previously Presented), Wang#1’934 discloses the router of claim 32 (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051), wherein the at least one memory and the computer program code (see, Fig. 19a, Tree generation module 1908 includes computer executable instructions, par 0146) are further configured to, with the at least one processor (see, Fig. 19a, processor 1904, par 0144), cause the router to identify a first bit position in the first tunnel bit string, and obtain the adjacency next-hop from a BIFT entry based on the first bit position in the first tunnel bit string (see, Fig. 6b, one entry in table 620 for each bit position at Bit Position column with given tree ID and set ID corresponding to neighbor node on the path to be used in forwarding to an egress node reachable from forwarding node E, par 0087. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076).

Regarding claim 36(Previously Presented), Wang#1’934 discloses the router of claim 32 (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051), wherein 
the at least one memory and the computer program code (see, Fig. 19a, Tree generation module 1908 includes computer executable instructions, par 0146) are further configured to, with the at least one processor (see, Fig. 19a, processor 1904, par 0144), cause the router to 
generate a subset tunnel bit string based on the first tunnel bit string, the subset tunnel bit string including set bit positions corresponding to only tunnels sharing the adjacency next-hop (see, Fig. 6b, generate tree and set, configure one entry in BIFT table 620 for each bit position at Bit Position column with given tree ID and set ID for the path corresponding to neighbor node on the path to be used in forwarding to an egress node reachable from forwarding node, par 0076, 0086-0087. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076), 
generate a BIER header for the BIER packet (see, Fig. 10c step 1046 and Fig. 11a, encapsulate the received multicast message with header created according to header format, par 0078, 0109, 0112-0113), the BIER header including source router identification information for at least the first of the - 5 -Application No.: Not Yet Assignedplurality of tunnels, destination subdomain and set identifier information for at least the first of the plurality of tunnels, and the subset tunnel bit string (see, Fig. 11a, header format of IP-based BIER encapsulation including IP source address 1122 corresponding to ingress node for path in the tree, and destination address field 1124 corresponding to neighbor node, intervening header 1106 includes a tree ID field 1116, a set ID field 1118 and a message bit array (bitstring) field 1120 to forward packet in a tree-based BIER network including multiple sets of egress nodes having assigned BIER bit positions, par 0040, 0112-0113. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076), and 
generate the BIER packet including the BIER header and a payload (see, Fig. 10, step 1046-1048, encapsulation of the received multicast message with the tree ID, set ID and message bit array (bitstring) for the header, and encapsulate payload of the packet along with other headers, par 0040, 0109, 0111).

Regarding claim 37(Previously Presented), Wang#1’934 discloses the router according to claim 36 (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051), wherein the at least one memory and the computer program code (see, Fig. 19a, Tree generation module 1908 includes computer executable instructions, par 0146) are further configured to, with the at least one processor (see, Fig. 19a, processor 1904, par 0144), cause the router to remove set bit positions corresponding to the tunnels sharing the adjacency next-hop from the first tunnel bit string (see, replica 810 of incoming packet 806 is forwarded to node L with a forwarded message bit array (bitstring) modified to remove the set bit in node K's assigned bit position, par 0045, 0096. Note: K is adjacent next hop and not the destination. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076).

Regarding claim 38(Previously Presented), Wang#1’934 discloses the router according to claim 37 (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051), wherein the plurality of tunnels is a plurality of MPLS-TE tunnels (see, tree-based BIER using MPLS encapsulation implementing traffic engineering and tree comprises a combination of a set of paths connecting ingress node to each of egress nodes, par 0069, 0076, 0078).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang#1’934 in view of WANG#2 et al (US 20190075041 A1, Priority Date: August 17, 2016).
Regarding claim 27(Previously Presented), Wang#1’934 discloses the router according to claim 23 (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051).
Wang#1’934 discloses all the claim limitations but fails to explicitly teach: wherein the source router identification information includes a source subdomain, a source set identifier and a source bit string associated with a source router for the tunnel.
However WANG#2’041 from the same field of endeavor (see, Fig. 3, node in the network using BIER multicast forwarding technology, par 0109) discloses: wherein the source router identification information includes a source subdomain, a source set identifier and a source bit string associated with a source router for the tunnel (Note, BIER forwarding information including BIER Sub-domain information, Set Identifier information and BitString information together with BFIR-ID, par 0031-0032).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the router pertains to as taught by WANG#2’041 into that of Wang#1’934. The motivation would have been to minimize the space occupied by the entries and make forwarding more efficient (par 0045).

Regarding claim 29(Previously Presented), Wang#1’934 discloses the router according to claim 28 (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051), wherein the at least one memory and the computer program code (see, Fig. 19a, Tree generation module 1908 includes computer executable instructions, par 0146) are further configured to, with the at least one processor (see, Fig. 19a, processor 1904, par 0144), cause the router to.
Wang#1’934 discloses all the claim limitations but fails to explicitly teach:  determine whether a MPLS label has been allocated for the destination subdomain and the destination set identifier; and allocate a MPLS label for the destination subdomain and the destination set identifier in response to determining that a MPLS label has not been allocated for the destination subdomain and the destination set identifier.
However WANG#2’041 from the same field of endeavor (see, Fig. 3,  node in the network using BIER multicast forwarding technology, par 0109) discloses: determine whether a MPLS label has been allocated for the destination subdomain and the destination set identifier (Note, OpenFlow forwarding device receives the multicast packet and determines if the packet is the multicast packet of a public network by checking VIP-ID, par 0193. Noted: implies new MPLS label will be searched and added for each multicast packet satisfied condition); and allocate a MPLS label for the destination subdomain and the destination set identifier in response to determining that a MPLS label has not been allocated for the destination subdomain and the destination set identifier (Note, after determining packet is the multicast packet of a public network, Ingress adds MPLS label after searches for the BIER flow table 1 according to the source address & the destination group address in the multicast packet and get BIER-MPLS header to search BIER-MPLS from BIER flow table 2 for subdomain and set, par 0143, 0187, 0194).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention to implement the router pertains to as taught by WANG#2’041 into that of Wang#1’934. The motivation would have been to support the transmission of the BIER header information and to par 0141).


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Wang#1’934 in view of Wijnands et al (US 20150139228 A1).
Regarding claim 35(Previously Presented), Wang#1’934 discloses the router according to claim 34 (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051), wherein the at least one memory and the computer program code (see, Fig. 19a, Tree generation module 1908 includes computer executable instructions, par 0146) are further configured to, with the at least one processor (see, Fig. 19a, processor 1904, par 0144), cause the router to look up the BIFT entry based on the first bit position to obtain the adjacency next-hop (see, obtain neighbor node according to tree definition in tree definition table 600 in fig.6a and bit position in the bitstring entry of BIFT 620 in fig.6b, par 0085-0086, 0097). 
Wang#1’934 discloses all the claim limitations but fails to explicitly teach:  convert the first bit position into an integer index.

However Wijnands’228 from the same field of endeavor (see, Fig. 2,  BIER-enabled nodes are configured to forward packets using BIER in network 200, par 0032, 0039) discloses: convert the bit position into an integer index (see, converting to integer calculation by the fact that set identifier and bit position corresponding to router identifier `N` where set identifier is the integer part of the quotient (N-1)/BitStringLength and bit position is ((N-1) modulo BitStringLength)+1,Par 0041).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention par 0040).

Claims 39-40 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Wang#1’934 in view of ALLAN (US20200245206A1, Priority Date: Mar 6, 2017).

Regarding claim 39(Currently Amended), Wang#1’934 discloses a router (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051) comprising: 
at least one processor (see, Fig. 19a, processor 1904, par 0144); and 
at least one memory including computer program code (see, Fig. 19a, Tree generation module 1908 includes computer executable instructions, par 0146), the at least one memory and the computer program code configured to, with the at least one processor, cause the router to (see, computer executable instructions in Tree generation module 1908 executed by processor 1904 to perform operations such as generating a tree, par 0146)
parse a BIER header of a received BIER packet to obtain source router identification information and destination router identification information for a tunnel bit string included in the BIER header (see, forwarding engine at node A reads IP source address from header of received packet 1206 to identify source and reads IP destination address field 1210 for multicast group address to check reachable egress ID from Tree ID and bit string in table 1214, par 0108, 0119-0121), the tunnel bit string representing a set of tunnels (see, reads IP group addresses and message bit array (bit string) representing set of paths , par 0108, 0119-0120. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076), the destination router identification information including destination subdomain and set identifier information for the set of tunnels (see, reads tree ID from accessing a bit array encapsulation table and reads IP group address from the destination address field of the IP packet, par 0108. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076), each tunnel of the set of tunnels not being bound to other tunnels by a tree identifier, 
identify a BIFT based on at least the source router identification information and the destination router identification information (see, Fig. 10c, obtaining a multicast flow identifier to identify source and destination from a received multicast message (step 1042), accessing a bit array encapsulation table (group membership table in fig. 5) to obtain a tree ID and message bit array (bitstring) corresponding to the multicast flow identifier(step 1044) and further get neighbor router ID according to tree ID and MBA from the BIFT of destination router, par 0108), 
identify a first bit position in the tunnel bit string included in the BIER header (see, message bit array (bitstring) corresponding to the multicast flow identifier(step 1044) including bit position information determines which egress nodes the message is directed to, par 0040, 0079, 0108. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076), 
determine a bit string entry in the BIFT based on the first bit position in the tunnel bit string (Note: forwarding table entry can be accessed by first determining the position of a set bit in the message bit array (bitstring) indicating intended egress and then checking for a forwarding table entry corresponding to that bit position, par 0040, 0098. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076), 
obtain an adjacency next-hop for a payload of the received BIER packet based on the bit string entry in the BIFT (see, Fig. 9a step 906, checking for a forwarding table entry corresponding to that bit position to identify neighboring node to forward the payload of the packet , par 0098, 0111), and 
see, Fig. 9a step 908, Forwarding copy of the message to the neighboring node identified in accessed table entry, par 0098. Noted: implied payload forwarded and header had been generated in the packet).
Wang#1’934 discloses all the claim limitations but fails to explicitly teach:  the tunnel bit string representing a set of tunnels, each tunnel of the set of tunnels not being bound to other tunnels by a tree identifier.

However Allan’206 from the same field of endeavor (see, Fig. 1-2, encoding of BIER bitmap for forwarding multicast traffic in a network implementing BIER, par 0039-0044) discloses: the tunnel bit string representing a set of tunnels (see, fig. 1, bit string identifies the nodes to send copy, par 0039-0044. Noted, tunnel represents path between ingress tunnel router (MITR) and multicast egress tunnel router (METR), par 0026), each tunnel of the set of tunnels not being bound to other tunnels by a tree identifier (Note, bitmap with bitstring utilized to distribute packets along the multicast distribution tree, tunnels from ingress router to any egress router are not bounded by tree identifier since there is no tree identifier required, par 0039, 0058).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the router as taught by Wijnands’228 into that of Wang#1’934. The motivation would have been to forward packets using BIER by BIER-enabled nodes (par 0040).

Regarding claim 40(Previously Presented), Wang#1’934 discloses the router of claim 39 (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051) comprising: wherein the at least one memory and the computer program code (see, Fig. 19a, Tree generation module 1908 includes computer executable instructions, par 0146) are further configured to, with the at least one processor (see, Fig. 19a, processor 1904, par 0144), cause the router to
generate a subset tunnel bit string based on the bit string entry in the BIFT, the subset tunnel bit string including set bit positions corresponding to only tunnels sharing the adjacency next-hop (see, Fig. 6b, generate tree and set, configure one entry in BIFT table 620 for each bit position at Bit Position column with given tree ID and set ID for the path corresponding to neighbor node to be used in forwarding to an egress node reachable from forwarding node, par 0076, 0086-0087. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076), 
generate a BIER header for the BIER packet (see, Fig. 10c step 1046 and Fig. 11a, encapsulate the received multicast message with header created according to header format, par 0078, 0109, 0112-0113), the BIER header including the source router identification information, the destination router identification information, and the subset tunnel bit string (see, Fig. 11a, header format of IP-based BIER encapsulation including IP source address 1122 corresponding to ingress node, and destination address field 1124 corresponding to neighbor node, intervening header 1106 includes a tree ID field 1116, a set ID field 1118 and a message bit array (bitstring) field 1120 to forward packet in a tree-based BIER network including multiple sets of egress nodes having assigned BIER bit positions, par 0040, 0112-0113), and 
generate the BIER packet including the BIER header and the payload (see, Fig. 10, step 1046-1048, encapsulation of the received multicast message with the tree ID, set ID and message bit array (bitstring) for the header, and encapsulate payload of the packet along with other headers, par 0040, 0109, 0111).

Regarding claim 42(Previously Presented), Wang#1’934 discloses the router according to claim 39 (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051), wherein the BIER header includes a subset tunnel bit string, the subset tunnel bit string including set bit positions corresponding to only tunnels sharing the router as a preceding adjacency next-Docket No.: 29250-002897-UShop (see, Fig. 11a, header format of IP-based BIER encapsulation with intervening header 1106 includes a tree ID field 1116, a set ID field 1118 and a message bit array (bit string) field 1120 to forward packet to the neighbor node corresponding to the bit positions in the set, par 0040, 0112-0113. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076).

Regarding claim 43(Previously Presented), Wang#1’934 discloses the router according to claim 39 (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051), wherein the at least one memory and the computer program code (see, Fig. 19a, Tree generation module 1908 includes computer executable instructions, par 0146) are further configured to, with the at least one processor (see, Fig. 19a, processor 1904, par 0144), cause the router to remove set bit positions corresponding to the tunnels sharing the adjacency next-hop from the tunnel bit string included in the BIER header (Note, forwarding engine at node L as destination router removes the BIER-TR encapsulation includes removing intervening header 1226, par 0124. Noted: intervening header including message bit array field for bit positions which corresponding to neighbor node, par 0112. Noted: tunnel(s) corresponding to a set of MPLS paths (tunnels) in the tree connecting ingress node A to each of egress nodes, par 0064, 0076).

Regarding claim 44(Previously Presented), Wang#1’934 discloses the router according to claim 39 (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051), wherein the set of tunnels is a set of MPLS-TE tunnels and the BIFT is a Traffic Engineering-BIFT (TE-BIFT) (see, explicit path (tunnel) established in network employing traffic engineering MPLS and tree-based BIER with BIFT implementing traffic engineering in a network configured for BIER, par 0064, 0069-0070).


Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Wang#1’934 in view of Allan’206 as applied to claim 39 above, and further in view of Wijnands et al (US 20150139228 A1).

Regarding claim 41(Previously Presented), Wang#1’934 discloses the router according to claim 39 (see, FIG. 1A, BIER-enabled node ingress router 106 or egress router 114 and 116 in network, par 0051), wherein the at least one memory and the computer program code (see, Fig. 19a, Tree generation module 1908 includes computer executable instructions, par 0146) are further configured to, with the at least one processor (see, Fig. 19a, processor 1904, par 0144), cause the router to look up the bit string entry in the BIFT based on the first bit position (see, obtain neighbor node according to tree definition in tree definition table 600 in fig.6a and bit position in the bitstring entry of BIFT 620 in fig.6b, par 0085-0086, 0097). 
The combination of Wang#1’934 and Allan’206 discloses all the claim limitations but fails to explicitly teach:  convert the first bit position into an integer index.
However Wijnands’228 from the same field of endeavor (see, Fig. 2,  BIER-enabled nodes are configured to forward packets using BIER in network 200, par 0032, 0039) discloses: convert the bit position into an integer index (see, converting to integer calculation by the fact that set identifier and bit position corresponding to router identifier `N` where set identifier is the integer part of the quotient (N-1)/BitStringLength and bit position is ((N-1) modulo BitStringLength)+1,Par 0041).
par 0040).



			Conclusion
   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vasseur et al (US 20090232031 A1) discloses the PCE (root node A) may first determine whether a tunnel tree (P2MP or P2P) exists for the multicast group (S,G) indicated in the request (field 415). If no tunnel currently exists for the multicast group, then the root node A (PCE) may compute a new tunnel (e.g., two diversely routed tunnels) to be signaled, since there is only the one new leaf node X, thus the “P2MP” multicast tunnel tree is a P2P tunnel at this stage (par 0026). 

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473     

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473